



Exhibit 10.2
AMENDMENT TO THE
SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS AGREEMENT




THIS AMENDMENT (this “Amendment”) is entered into this 3rd day of December,
2019, effective as of October 1, 2019, by and between The Park National Bank, a
national banking association (“PARK”), and C. DANIEL DeLAWDER (the “Executive”).


PARK and the Executive executed the Supplemental Executive Retirement Benefits
Agreement on June 15, 2015, made as of June 15, 2015 (the “Agreement”). The
undersigned desire to amend the Agreement for the purpose of changing the amount
of the benefits in the Agreement.


NOW, THEREFORE, the parties do hereby agree, effective as of October 1, 2019, to
amend the Agreement by:




1.
Deleting Section 2. (d) to the Agreement in its entirety and substituting the
following:



“2(d) Death of Executive.   If Executive’s death occurs after payment to
Executive has commenced of his Full Benefit payments but before he has received
15 annual benefit payments under this Agreement, Executive’s beneficiary
designated on Exhibit B attached hereto (or if none is designated, Executive’s
estate) shall receive the balance of the 15 annual payment at the same time and
in the same form as the payments would have been paid to Executive had Executive
survived.  If Executive dies before payments to Executive commence under this
Agreement or does not qualify for Full Benefit payments under this Agreement at
the time of his separation from service, all benefits under this Agreement shall
cease upon the death of Executive and neither Executive nor Executive’s estate
nor any designated beneficiary shall be entitled to any benefits hereunder.”




2.
Adding Exhibit B containing the beneficiaries to be designated by the Executive
in accordance with amended Section 2(d) of the Agreement on page 2 hereof.



Except as specifically amended hereby, the Agreement shall remain in full force
and effect as prior to this AMENDMENT.


IN WITNESS OF THE ABOVE, Park and the Executive have executed this AMENDMENT on
the date first set forth above.


Executive:
The Park National Bank
 
 
 
 
/s/ C. Daniel DeLawder
By
/s/ Brady T. Burt
C. Daniel DeLawder
Title
Brady T. Burt
Chief Financial Officer, Secretary and Treasurer



                    





--------------------------------------------------------------------------------









EXHIBIT B


DESIGNATION OF BENEFICIARY FORM
under the
SUPPLEMENTAL EXECUTIVE
RETIREMENT BENEFITS AGREEMENT


Pursuant to Section 2(d) of the Supplemental Executive Retirement Benefits
Agreement (as amended, the “Agreement”), I, C. DANIEL DeLAWDER, hereby designate
the beneficiary(ies) listed below to receive any benefits under the Agreement
that may be due following my death. This designation shall replace and revoke
any prior designation of beneficiary(ies) made by me under the Agreement.


Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:    


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless I have otherwise provided above. Further, if I
have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of my death, any remaining beneficiary(ies) will share
equally, unless I have provided otherwise above. If no primary beneficiary
survives me, then the contingent beneficiary designated below will receive any
benefits due upon my death. In the event I have no designated beneficiary upon
my death, any benefits due will be paid to my estate. In the event that I am
naming a beneficiary that is not a person, please provide pertinent information
regarding the designation.


Full Name, Address and Social Security Number of Contingent Beneficiary:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Date: December 3, 2019
 
/s/ C. Daniel DeLawder
 
 
C. Daniel DeLawder






